Title: From George Washington to Colonel Elias Dayton, 8 March 1778
From: Washington, George
To: Dayton, Elias



Sir
Head Quarters Valley Forge 8th March 1778

I am favd with yours of the 20th Feby and am sorry to find from it that the ill state of your health added to the situation of your private Affairs renders it highly inconvenient on the last account and impossible upon the former to remain in the Service.
I am so well convinced that you have no others motives for quitting

the service than those you have alledged, that you have my consent as far as it depends upon me; but Congress having in a late instance seemed to have reserved to themselves the right of accepting the resignations of Officers of your Rank, I have not since that time thought myself at liberty to receive such Comms. before their consent has been obtained. You will therefore be pleased to make application to them.
I am obliged to you for your professions of personal regard and hope that domestic ease and an attention to your private affairs will restore your heal[l]th and circumstances to their former sta⟨te⟩. I am Sir Yr most obt Servt

Go: Washington

